Citation Nr: 0907281	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  99-16 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for dental trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to February 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that essentially denied entitlement to dental 
treatment because service connection for dental trauma was 
not established.

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in September 1999.  A transcript of his 
testimony is associated with the claims file.  

The case was remanded to the RO by the Board in December 
2000, June 2003, October 2004, and June 2008 for additional 
development and adjudicative action.  


FINDINGS OF FACT

1.  There is no evidence of in-service dental trauma 
involving the Veteran's four front teeth; however, cavities 
in those teeth were noted at the time of entry into service 
which were filled prior to service discharge.

2.  At the time of service discharge, the Veteran was 
referred by VA for post-service dental treatment by a private 
dentist to have crowns placed on Teeth #7, 8, 9, and 10; he 
received this treatment free of charge shortly after 
discharge from service from a private dentist who 
subsequently informed the Veteran that he was reimbursed by 
VA for such treatment.

3.  The competent medical evidence of record shows that the 
Veteran's Teeth # 7, 8, 9, and 10 were crowned (capped) as a 
result of decay from cavities that existed at the time of 
entry into service.

4.  The veteran does not have a dental condition or 
disability involving his four front teeth (#7, 8, 9, and 10) 
as a result of the crowns, as a result of combat wounds or 
other trauma during his active military service, and he does 
not meet the requirements for service connection for the 
limited purpose of receiving VA outpatient treatment.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
residuals of dental trauma, for purposes of either 
compensation or VA outpatient treatment, have not been met.  
38 U.S.C.A. §§ 1131, 1721, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2007); 38 
C.F.R. §§ 3.159, 3.310(a), 3.381, 4.150, 17.161 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant notice by letters dated in 
November 2004, June 2006, and October 2007.  These notice 
letters were provided to the Veteran after the initial 
adjudication; however, it would have been impossible to 
provide adequate pre-adjudicatory notice in compliance with 
the law and regulations governing VA's duties to notify and 
assist claimants because the initial rating decision was 
issued in 1998, over 2 years before the current notice and 
assistance requirements were created.  That notwithstanding, 
the RO cured the timing defect by issuing adequate notice 
letters subsequent to the initial rating decision.  

The notifications substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence.  Additionally, the June 2006 and October 
2007 notifications advised the Veteran of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Moreover, the notices provided to the Veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claim.  The 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  Significantly, 
the case was remanded in December 2000, June 2003, October 
2004, and June 2008 to ensure that an adequate VA examination 
was conducted for the veteran and to specifically obtain an 
adequate  medical opinion.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection - Dental

The Veteran seeks service connection, for treatment purposes, 
for residuals of trauma to his upper four front teeth.  The 
Veteran maintains that he "shattered" these teeth as a 
result of a land mine incident during service.  The Veteran 
further maintains that he attempted to seek additional dental 
treatment prior to his discharge; however, he was told that 
this would only delay his discharge.  It was therefore 
suggested that he seek treatment from a private dentist after 
discharge.  According to the Veteran, he sought dental 
treatment at the Los Angeles VA hospital, but they referred 
him out for private treatment.  As a result, the Veteran 
sought treatment from a private dentist shortly after service 
discharge in 1970, who placed crowns (also referred to in the 
record as Caps) on his four front teeth (#7, 8, 9, and 10).  
The Veteran indicated that the private dentist received 
payment for those services from VA.  

Recently, the Veteran began experiencing sensitivity in the 
gum and upper tooth area of the caps on his four front teeth, 
and feared that the crowns would need to be replaced soon.  

The Veteran's service treatment records (STR's) do not 
describe any dental trauma.  Rather, the dental entrance 
examination in February 1968 revealed that the Veteran had 
cavities on Teeth #7, 8, 9, 10, and 11 in February 1968.  In 
February 1970, cavities were filled in Teeth #7, 8, 9, 10, 
and 11 (upper front).  The separation examination of July 
1970 noted that the Veteran sustained hearing loss as a 
result of stepping on a land mine; however, there was no 
indication that the Veteran's front teeth were shattered or 
that he experienced any other type of dental trauma during 
service.  The separation examination report shows that Teeth 
# 1, 8, 10, 11, 15, and 32 were restorable.  No other 
abnormality was identified.  

Also located in the packet containing the STR's, is an 
undated  Health Service Questionnaire and Medical Examination 
Form from the University of Nevada.  (It shows the Veteran's 
age as 22 and the year of birth as 1947; thus, the document 
was likely prepared sometime in 1969 or 1970.)  This document 
indicates, by a checked box, that the Veteran did not have 
any dental defects which should be corrected before entering 
the University on the expected date of entrance in September 
1970.  

None of the STR's indicate dental trauma of any kind.  The 
Veteran indicated that VA records from the Los Angeles VA 
hospital from 1970 might provide evidence in support of his 
claim that he sustained in-service dental trauma.  The RO 
requested additional dental records from the Los Angeles VA 
hospital from 1970; however, no such records were located.  

A November 1990 VA Agent Orange examination indicated, by 
checked box, that the Veteran's teeth and/or gums were 
abnormal.  The handwritten notation corresponding to the 
checked box notes "4 Front Teeth."  No further explanation 
was provided.  Although this report indicates an 
"abnormality," there is no indication that the veteran 
incurred dental trauma during service.  

A January 2003 VA dental examination noted porcelain fused to 
metal crowns on Teeth #s 7, 8, 9, and 10.  Some recession and 
facial caries at the margins of those crowns was noted.  The 
examiner explained that, based on a review of the claims 
file, there was no way to know if the maxillary anterior 
teeth were fractured while the Veteran was in the military, 
or even if the crowns were placed due to fractured teeth or 
carious teeth.  The examination revealed "recurrent caries 
and gingival recession of max. anterior teeth" but the 
etiology of those diagnoses was most likely due to the 
presence of bacteria after the placement of porcelain fused 
to metal crowns.  

At a July 2004 examination, the examiner explained that the 
Veteran had no loss of masticatory function, no loss of 
motion or any type of functional impairment.  There was no 
limitation of inter-incisal ROM and no bone loss of the 
mandible, maxilla or hard palate.  X-rays confirmed that the 
Veteran had porcelain-metal crowns on Teeth # 7, 8, 9 and 10.  
Although some gingival recession was present, it was not 
significant.  Margins were slightly open, but no caries were 
present.  The examiner also noted that the Veteran's crowns 
on Teeth # 7, 8, 9, and 10 were in excellent condition, and 
did not need replacement.  The examiner reviewed the claims 
file and commented that the STR's indicated multiple carious 
lesions on Teeth # 7, 8, 9, and 10 at the time of the 
Veteran's induction into service.  The examiner further noted 
that the caries were filled after the Veteran returned from 
Vietnam, but before separation.  There was never any mention 
of fractured teeth or follow-up care with regard to Teeth # 
7, 8, 9, and 10.  

The same dentist who examined the Veteran in July 2004, re-
examined him in August 2006 and March 2007.  Findings from 
these examinations reveal that there had essentially been no 
change in the Veteran's dental condition since 2004.  The 
Veteran had approximately 2 mm of gingival recession of Teeth 
#7, 8, 9, and 10.  The dentist reiterated that there were no 
functional effects associated with the condition.  The March 
2007 dental examination report reflects that the dentist 
reviewed the veteran's claims file, and determined that the 
Veteran did not have any current dental disability affecting 
teeth #7, 8, 9, or 10.  The examiner further indicated that 
any dental disability that may have occurred during a 
traumatic in-service incident had been repaired  by means of 
full dental coverage (crowns) of Teeth #7, 8, 9, and 10.  
Those crowns remained fully functional and in good condition.  
The examiner opined that no dental disability existed.  

In November 2008, the Veteran was examined by a different VA 
dentist, who essentially noted the same in-service dental 
history, and in particular, that the Veteran's in-service 
dental examination records revealed that cavities existed on 
the Veteran's upper front Teeth as of September 1969, and 
that temporary fillings were placed on those teeth in October 
1969.  This was prior to the December 1969 date on which the 
Veteran alleges he sustained the dental trauma.  The examiner 
further acknowledged that records in the claims file appear 
to confirm that the Veteran was approved by the Los Angeles 
VA to go to a private dentist for crowns (caps) on Teeth #7, 
8, 9, 10, and 11, at VA's expense.  

The examiner opined that the need for the front crowns (caps) 
was most likely from the pre-existing dental cavities, as 
opposed to a mortar explosion in Vietnam.  There was no 
mention of dental trauma in the STR's.

The provisions of 38 U.S.C.A. § 1712 provide the governing 
framework for entitlement to VA dental care.  The 
implementing regulation, 38 C.F.R. § 17.161, provides for 
different categories of VA dental treatment.  "Class II(a)" 
dental treatment, for example, may be established for non-
compensable service connected dental condition or disability 
resulting from combat wounds or service-connected trauma.  38 
C.F.R. § 17.161(c).  The significance of establishing service 
connection for a dental condition on the basis of service 
trauma is that a veteran will be eligible for perpetual VA 
dental care for the condition.  38 U.S.C.A. § 1712(a)(1)(C); 
38 C.F.R. § 17.161(c).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Dental disabilities are treated differently than medical 
disabilities in the VA benefits system.  See 38 C.F.R. § 
3.381.  As provided by VA regulations, treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses and periodontal disease are not considered to be 
disabling conditions, but may be considered service connected 
solely for the purpose of establishing eligibility for VA 
outpatient dental treatment.  38 C.F.R. § 3.381(a).  Service 
connection may be granted for a dental condition of each 
tooth and periodontal tissue shown by the evidence to have 
been incurred in or aggravated by service.  When applicable, 
a determination will be made as to whether it is due to a 
combat wound or other service trauma, or whether the veteran 
was interned as a prisoner of war (POW).  38 C.F.R. § 
3.381(b).  The significance of finding that a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA dental treatment for the condition, without 
the usual restrictions of timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).

The following principles apply to dental conditions noted at 
entry and treated during service: (1) teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service connected if 
they were extracted or if the existing filling was replaced 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected regardless of treatment 
during service.  38 C.F.R. § 3.381(d).

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service. Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service. 38 
C.F.R. § 3.381(e).

Legal authority describes various categories of eligibility 
for VA outpatient dental treatment, to include veterans 
having a compensable service-connected dental condition 
(Class I eligibility); one-time treatment for veterans having 
a noncompensable service-connected dental condition, provided 
they apply for treatment within a year after service (Class 
II eligibility); those having a noncompensable service-
connected dental condition adjudicated as resulting from a 
combat wound or other service trauma (Class II(a) 
eligibility); those who were detained as a POW (Class II(b) 
and Class II(c) eligibility); those who made prior 
applications for, and received, dental treatment from VA for 
noncompensable dental conditions but were denied replacement 
of missing teeth that were lost during any period of service 
prior to his or her last period of service (Class IIR 
(Retroactive) eligibility); those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability 
(Class III eligibility); those whose service-connected 
disabilities are rated at 100 percent by schedular evaluation 
or who are entitled to the 100 percent rating by reason of 
individual unemployability (Class IV eligibility); those who 
participate in a rehabilitation program under 38 U.S.C. 
chapter 31 (Class V eligibility); and those who are scheduled 
for admission or who are otherwise receiving care and 
services under chapter 17 of 38 U.S.C. (Class VI 
eligibility). 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment in 
accordance with 38 C.F.R. § 17.161.  See 38 C.F.R. § 3.381; 
see also Byrd v. Nicholson, 19 Vet. App. 388, 393 (2005), 38 
U.S.C.A. § 1712.  Acute periodontal disease will not be 
considered service-connected for treatment purposes.  38 
C.F.R. 3.381(e).

When applicable, a determination will be made as to whether a 
defective, missing, or diseased tooth, or diseased 
periodontal tissue, is due to a combat wound or other service 
trauma.  See 38 C.F.R. § 3.381(b).  The significance of 
finding that a dental condition is due to service trauma is 
that a veteran will be eligible for VA dental treatment for 
the condition without the usual restrictions of timely 
application and one-time treatment.  See 38 C.F.R. § 
17.161(c).

Therapeutic and restorative dental treatment, for example, 
fillings, bridges, and extractions, almost always involves 
physical impact of the teeth.  The intended effect of dental 
treatment performed in service, including extractions of 
teeth, is not considered dental "trauma" as the term is 
defined in 38 C.F.R. §§ 3.381 and 17.161 (and former § 
17.123(c)).  

"Class II(a)" treatment is available to those veterans who 
have a service-connected, noncompensable dental condition or 
disability resulting from combat wounds or service trauma.  
These Veteran's may be authorized to receive any treatment 
indicated as reasonably necessary for the correction of such 
service-connected noncompensable condition or disability.  
See 38 C.F.R. § 17.161(c).

"Class II" treatment is available for Veteran's discharged 
prior to August 13, 1981, who have a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge from active 
service.  These Veteran's may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if they apply for such treatment within one year after such 
discharge or release.  38 C.F.R. § 17.161(b)(2)(i).

Based on the medical evidence in the claims file, the Veteran 
is not entitled to service connection for dental trauma.  The 
preponderance of the medical evidence is against a finding of 
dental trauma during service.  Numerous VA dental examination 
reports confirm that the veteran entered service with 
cavities in Teeth # 7, 8, 9 and 10, and those cavities were 
filled prior to service discharge.  It is undisputed that the 
veteran received crowns on those teeth shortly after service 
discharge; however, there is simply no evidence to suggest 
that the crowns were applied because Teeth # 7, 8, 9 and 10 
had been "shattered" as a result of injury.  The VA 
examiner from October 2008 opined that the veteran required 
the crowns as a result of pre-existing tooth decay and not 
due to any in-service dental trauma.  There is no medical 
opinion to the contrary.  There is no evidence of record, 
other than the Veteran's own reported history, that he 
received crowns because of dental trauma in service.  As the 
appellant is not a medical expert, he is not competent to 
express an authoritative opinion on this issue.  Although the 
veteran is competent to testify as to his in-service 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.   See Washington v. 
Nicholson, 19 Vet App 362 (2005), citing Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge).  Thus, even if the veteran did receive 
cracks to his front teeth as a result of injury in service, 
there is no indication that the crowns were necessary because 
of any such cracks.  Rather, the medical evidence shows that 
the veteran's crowns were more likely necessary because of 
pre-existing tooth decay.  As previously observed, the 
service treatment records are entirely negative for findings 
of dental trauma.  Additionally, there is no suggestion that 
he had any other condition listed as a compensable dental 
and/or oral condition under the rating schedule.  See 38 
C.F.R. § 4.150.  

Although the time period for eligibility for a one-time post-
service dental treatment has long since passed, it appears 
from the record that the Veteran did, in fact, receive a one-
time dental treatment after discharge from service.  The 
record reflects that the Veteran received a referral/voucher 
from VA to obtain private treatment.  The placement of crowns 
on Teeth #7, 8, 9, and 10 was performed within a year after 
discharge from service, and according to the Veteran, the 
private dentist who provided the treatment (crowns) was 
reimbursed for the services by VA.  

As a consequence, the Veteran is not eligible for 
compensation or Class II or Class II(a) treatment for any 
dental disorder.

Nor is there any indication that the veteran was a prisoner 
of war; thus entitlement to Class II(b) and Class II(c) 
treatment is not justified.  See 38 C.F.R. § 17.161(d), (e).  
Similarly, Class I treatment is not available to the Veteran 
because he does not have a compensable dental disability.  
Nor is there any suggestion that he is entitled to 
retroactive eligibility pursuant to 38 C.F.R. § 17.161(f).  
There is also no indication in the record that he has a 
dental condition that impairs or aggravates a service-
connected condition, see 38 C.F.R. § 17.161(g); or, that he 
has disabilities rated as 100 percent disabling by schedular 
evaluation or due to individual unemployability; or, that he 
is a Chapter 31 vocational rehabilitation trainee.  See 38 
C.F.R. § 17.161(h), (i).  

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claim for service connection for a 
dental disorder, including for the purposes of obtaining VA 
dental treatment; there is no doubt to be resolved; and 
service connection for dental trauma is not warranted.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for residuals of dental trauma for 
compensation and/or treatment purposes is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


